Mathews, J.,

delivered the opinion of the court.
The appellees move to dismiss this appeal, on the ground of want of legal citation.
The suit is brought against an executor, and a testamentary heir; the latter being a married woman, was sued together with her husband. He is not cited in the appeal, which ought to have been done, being a party to the suit, necessarily made so, to protect the interest of his wife.
It is, therefore, ordered, that the appeal be dismissed, at the cost of the appellant.